internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-124183-02 date date legend distributing controlled state a year business a business b shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h i j k l m n o p q r s t u v w x y z aa bb cc dd ee dear this is in response to a letter dated date submitted on your behalf by your authorized representative requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for our consideration is summarized below summary of facts distributing a calendar_year taxpayer operating on the cash_method_of_accounting is a state a corporation that was incorporated in year distributing is engaged in business a and business b distributing has two classes of stock authorized and issued non-voting common_stock class a stock and voting common_stock class b stock distributing has issued and outstanding i shares of class a stock and j shares of class b stock issued and outstanding class a stock is owned by shareholder a k shares representing l of outstanding class a stock shareholder b m shares representing n of outstanding class a stock shareholder c m shares representing n of outstanding class a stock shareholder d o shares representing p of outstanding class a stock shareholder e q shares representing r of outstanding class a stock shareholder f s shares representing t of outstanding class a stock and shareholder g s shares representing t of outstanding class a stock issued and outstanding class b stock is owned by shareholder a u shares representing v of outstanding class b stock shareholder b w shares representing x of outstanding class b stock shareholder c w shares representing x of outstanding class b stock shareholder d y shares representing z of outstanding class b stock shareholder e aa shares representing bb of outstanding class b stock and shareholder h cc shares representing dd of outstanding class a stock shareholder a and shareholder d are siblings and are children of shareholder h shareholder b and shareholder c are children of shareholder a shareholder d and shareholder e are husband and wife and are the parents of shareholder f and shareholder g financial information has been received which indicates that business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct of each business for each of the past five years all activities of distributing’s business a and business b have been conducted by employees of distributing including shareholder a and shareholder b following the distribution defined below all activities of controlled’s business b will be conducted by employees of controlled including shareholder d and shareholder e serious disputes and management disagreements have arisen among the shareholders that have adversely affected the business operations of distributing in order to alleviate the problems caused by the disputes and disagreements among the shareholders group a shareholder a shareholder b shareholder c and shareholder h and group b shareholder d shareholder e shareholder f and shareholder g have decided to go their separate ways accordingly the following transaction is proposed i distributing will form controlled as a wholly owned subsidiary controlled will be a state a corporation operating on the cash_method_of_accounting and will have a calendar tax_year controlled will have class of stock voting common_stock and will have ee shares outstanding ii iii distributing will transfer a portion of the assets of business b to controlled in exchange for all of the outstanding_stock of controlled the contribution controlled will neither assume any liabilities of distributing nor receive any assets subject_to liabilities in connection with the contribution thereafter the shareholders in group b will exchange all of their shares of distributing stock for all of the outstanding shares of controlled the distribution immediately after the distribution the shareholders in group a will collectively own of the outstanding_stock of distributing and the shareholders in group b will collectively own of the outstanding_stock of controlled following the distribution no shareholder in group b will be an officer or director of distributing and no shareholder in group a will be an officer or director of controlled representations the taxpayers have made the following representations in connection with the proposed transaction the fair_market_value of controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution the gross assets of distributing’s business a and business b will have a fair_market_value of at least five percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of controlled’s business b will have a fair_market_value of at least five percent of the total fair_market_value of the gross assets of controlled following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose management disagreements and shareholder disputes which have an unfavorable effect on the operations of distributing the distribution of the stock of controlled is motivated in whole or substantial part by that corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction a b c d e f g h i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and d during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly j k l n o p q or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the information submitted and on the representations set forth above we hold as follows the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled sec_361 no gain_or_loss will be recognized by controlled upon the receipt of distributing assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by distributing on the distribution sec_361 the basis of the assets received by controlled in the contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the assets transferred to controlled in the contribution will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock in exchange for their distributing stock as described above sec_355 the basis of the controlled stock in the hands of each of the shareholders in group b will be the same as the basis of the distributing stock surrendered by each of the shareholders in group b in exchange therefor sec_358 the holding_period of the controlled stock received by each of the shareholders in group b will include the holding_period of the distributing stock surrendered by each of the shareholders in group b in exchange therefor provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely yours reginald mombrun assistant to the branch chief branch office of associate chief_counsel corporate cc
